Title: Enclosure: Clause for Bill Regulating Trade with the Indians, [13 January 1793]
From: Jefferson, Thomas
To: Washington, George


EnclosureClause for Bill Regulating Trade with the Indians

[13 Jan. 1793]

Be it enacted &c that no person shall be capable of acquiring any title, in law or equity, to any lands beyond the Indian boundaries and within those of the U.S. by purchase, gift, or otherwise, from the Indians holding or claiming the same: and that it shall be a misdemeanor in any person, punishable by fine and imprisonment at the discretion of a jury, to obtain, accept, or directly or indirectly to treat for, any title to such lands from the said Indians or any other for them.But where any such Indians shall of their own accord desire to sell any part of their lands, and it shall be deemed the interest of the U.S. that a purchase shall be made, the same shall be done by treaty or convention, to be entered into by the President of the U.S. and ratified by two thirds of the Senate according to the constitution: to enure to the use of the states respectively, where the said lands lie within the limits of any state, they paying the price, and to the use of the U.S. where such lands lie within any territory ceded to them by particular states.
 